Citation Nr: 1308213	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-41 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD) prior to April 1, 2011.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from May 1988 to September 1988, and December 1990 to April 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia, which denied an increased rating. 

Of note, the RO proposed to sever the Veteran's grant of service connection for GERD in an August 2010 rating decision.  The reason for the severance was that the Veteran was also awarded service connection for irritable bowel syndrome (IBS) and it is considered pyramiding to award benefits for both GERD and IBS simultaneously.  The Veteran expressed his belief that service connection should not be severed in October 2010.  Nevertheless, severance of service connection was completed in a rating decision dated in December 2010, effective April 1, 2011.  The record does not reflect that the Veteran filed a notice of disagreement with the severance of service connection for GERD.  Further, in a May 2012, the Veteran's representative identified the issue on appeal as entitlement to a higher rating prior to severance on April 1, 2011 without asserting that severance of service connection was improper.  Accordingly, the matter of the propriety of the severance of service connection for GERD is not before the Board.  

As service connection is not in effect from April 1, 2011, the issue of entitlement to a higher disability evaluation during this period is not presently before the Board.  However, the appeal regarding an increased rating for GERD prior to April 1, 2011 (date of severance), has continued and is the subject of the current decision of the Board. 

The Veteran was scheduled to appear for a videoconference hearing in October 2012.  In September 2012, she submitted a statement indicating that she wished to cancel her hearing and have her claims file forwarded to the Board for adjudication.  Accordingly, the Veteran's hearing request is withdrawn. 

In addition to a paper claims file, the Veteran also has an electronic file known as a Virtual VA file.  The Board has reviewed both the paper and electronic files prior to this decision.  


FINDINGS OF FACT

1.  Manifestations of the Veteran's GERD prior to April 1, 2011, included complaints of intermittent pyrosis, dysphagia, pain, nausea, epigastric pain, and regurgitation, with no indication of considerable impairment of health.  

2.  The evidence of record does not show that the Veteran's GERD is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  Prior to April 2, 2011, the criteria for a disability rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114 Diagnostic Code 7346 (2012).

2.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in April 2008 and February 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  These letters informed her that additional information or evidence was needed to support her claim, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization, and the Veteran has submitted thoughtful argument in support of her claim.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for her to prevail on her claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim prior to April 1, 2011.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the Veteran appropriate VA examinations during the timeframe on appeal.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's daily living.  Based on the results of the examinations, the Board concludes the April 2008 and June 2010 reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2012); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has concluded that the disability has not significantly changed and that a uniform evaluation is warranted for the period considered.

The Veteran's GERD is rated under 38 C.F.R. § 4.114, Diagnostic Code 7346 (2012).  In order for a 10 percent rating to be assigned, there must be evidence of two or more of the following: recurrent epigastric distress, dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain.  For a 30 percent rating to be assigned, there must also be evidence of persistently recurrent epigastric distress productive of considerable impairment of health.

Factual Background and Analysis

The Veteran contends that prior to April 1, 2011, her GERD symptoms warranted a rating in excess of 10 percent.  

By way of background, the Veteran was originally awarded service connection for GERD in a January 2008 rating decision.  She was assigned a 10 percent rating, effective October 2007.  The Veteran filed her current request for increase in March 2008, at which time she contended that her symptoms had worsened.  Again, service connection for GERD was severed, effective April 1, 2011, and it is the timeframe prior to that date that is currently on appeal.  

Following her request to reopen, the Veteran was afforded a VA fee-basis examination in April 2008.  She reported that her GERD has existed since 2004, and it impacts her eating and drinking.  Her GERD has no impact on her body weight, but she endorsed dysphagia, heartburn, scapular pain, arm pain, reflux, regurgitation of stomach contents, nausea, and vomiting.  The Veteran denied any epigastric pain, hematemesis, or passing of black-tarry stools.  The symptoms she described occur constantly and she is taking Protonix for treatment.  She denied any hospitalization or surgery for her GERD.  

Physical examination of the Veteran revealed a well-nourished female with tenderness to palpation in the abdomen and epigastrium.  There were no findings of liver enlargement, distention of the superficial veins, striae on the abdominal wall, an ostomy, ascites, splenomegaly, or aortic aneurysm.  The examiner assessed these findings are bloating.  CBC results were within normal limits.  Following physical examination and interview of the Veteran, the examiner continued the Veteran's diagnosis of GERD associated with IBS.  He noted subjective GERD complaints with objective evidence of epigastric and abdominal tenderness.  He indicated that GERD is controlled with prescription medication, and the Veteran does not have anemia or malnutrition.  

In December 2008, the Veteran sought private treatment for her GERD and indicated that she experiences significant heartburn and regurgitation.  At that time, she underwent an esophageal manometry and a 24 hour pH study.  Following the study, she was diagnosed as having decreased lower esophageal sphincter pressure, nonspecific esophageal motility disorder, and significant gastroesophageal reflux.  The physician also found that the Veteran's GERD was inadequately controlled with proton pump inhibitors.  She also underwent a barium swallow, and the physician found evidence of normal esophageal mucosal and motility patterns, no hiatal hernia, no reflux, and mild prominence of mucosal folds in descending duodenum.  

In a January 2009 statement from the Veteran, she indicated that she still experiences frequent heartburn, indigestion, and sour burping-five to six times per week.  She also endorsed that when this occurs she "wants" to vomit, and experiences pain in her mid-chest area that radiates into her right arm.  She endorsed dysphagia, and that the pain hurts so much sometimes that it impacts her eating or drinking.  The Veteran further indicated that she experiences epigastric pain and has nausea and vomiting.  She indicated that her medication has been increased, and she has difficulty sleeping because of it.  

The Veteran was afforded another VA fee-basis examination for her gastrointestinal disabilities in June 2010.  At this time, the Veteran indicated that GERD impacts her general body health because she experiences frequent heartburn, indigestion, sour burping, and chest/arm pain.  Over the past 8 months, the Veteran gained 20 pounds, and she continued to endorse dysphagia, heartburn, epigastric pain, scapular pain, arm pain, reflux, regurgitation of stomach contents, nausea, and vomiting.  Again, she denied any hematemesis and passing of black-tarry stools.  She continues to take prescription medication for treatment, and denies any hospitalization/surgery because of her GERD.  

Physical examination of the abdomen was negative and without tenderness to palpation.  The examiner continued the GERD diagnosis and indicated that it was active.  The examiner did not find evidence of anemia or malnutrition, and found that the effect this has on her usual occupation is a gassy feeling and burping.  

In a September 2010 private treatment note, the Veteran was diagnosed as having severe gastroesophageal reflux symptoms, not controlled with proton pump inhibitors.  She presented for treatment with symptoms of heartburn, nausea, some difficulty swallowing, and one episode of dark stools.  

Upon careful review of the evidence of record, the Board finds that prior to April 1, 2011, the preponderance of the evidence is against a finding that the Veteran's GERD warrants a rating in excess of 10 percent.  Although the Veteran has subjectively reported and the medical evidence shows some of the symptomatology associated with a 30 percent rating under Diagnostic Code 7346, her symptoms are not shown to be productive of considerable impairment of health.  In the June 2010 VA examination report, the impairment related to her usual occupation is gassiness (related to her IBS) and burping.  At no other time prior to April 1, 2011, as the Veteran's GERD been shown to be productive of considerable impairment of health-despite notations by her private treating physician describing the GERD as "significant" or "severe."  She is not malnourished, nor is she shown to have anemia or other significant problems associated with severe GERD.  

The evidence during the timeframe on appeal does not reflect consistent treatment for complaints related to her GERD, and she only sought private treatment a couple times during flare-ups of her symptoms.  Otherwise, she was treated with prescription medication for her GERD, and was overall well-controlled despite a couple private treatment records that questioned the medication's effectiveness.  Moreover, the findings of the private barium swallow in December 2008 contradict the Veteran's contentions that she has difficulty swallowing or has a hiatal hernia present.  Finally, the Veteran has not been show to have any functional impairment that would reach a level of "considerable impairment of health."  

The Board has considered the Veteran's lay testimony related to her GERD, but finds that her symptomatology fits squarely within the guidelines established for the currently-assigned 10 percent disability rating.  Absent greater symptoms productive of considerable impairment of health, the preponderance of the evidence is against the award of a disability rating greater than 10 percent.  The appeal therefore must be denied. 

The Board concludes that based on the foregoing evidence assignment of staged ratings is not for application.  Hart, 21 Vet. App. at 505.

Additional Considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration. 

Under the applicable criteria, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular rating for the Veteran's service-connected GERD is inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's GERD symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology. 

In particular, as discussed in detail above, the severity of the Veteran's GERD varied, but generally included complaints of heartburn, regurgitation, difficulty swallowing, nausea, etc.  These deficiencies are specifically contemplated under the GERD rating criteria for the 10 percent rating currently assigned.  The record does not reflect that the Veteran's GERD caused considerable impairment of health.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the rating schedule.

Because the available schedular ratings adequately contemplate the Veteran's level of disability and symptomatology for her service-connected GERD, the second and third questions posed by Thun become moot. 

In short, there is nothing in the record to indicate that the Veteran's service-connected GERD causes impairment over and above that which is contemplated in the staged ratings that are now assigned.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation; there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case the Veteran has not asserted, and the evidence of record does not show, that her GERD on appeal renders her unemployable.  In fact, there is evidence that she is currently employed at the Social Security Administration.  Accordingly, a claim for TDIU is not raised by this appeal. 


ORDER
 
Prior to April 1, 2011, a rating in excess of 10 percent for GERD is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


